          Case 5:20-cv-00103-SM Document 21 Filed 10/20/20 Page 1 of 10




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA

    EVAN GERFEN,                          )
                                          )
         Plaintiff,                       )
                                          )
    v.                                    )
                                          )    Case No. CIV-20-103-SM
    ANDREW M. SAUL,                       )
    COMMISSIONER OF SOCIAL                )
    SECURITY ADMINISTRATION,              )
                                          )
         Defendant.                       )

                   MEMORANDUM OPINION AND ORDER

         Evan Gerfen (Plaintiff) brings this action for judicial review of the

Commissioner of Social Security’s final decision that she was not “disabled”

under the Social Security Act. See 42 U.S.C. §§ 405(g), 423(d)(1)(A). The

parties have consented to the undersigned Magistrate Judge for proceedings

consistent with 28 U.S.C. § 636(b)(1)(B) and (C). See Docs. 7, 11.

         Plaintiff argues the ALJ erred in giving only some weight to consultative

examiner Dr. Julie Wallace’s opinion. Doc. 12, at 4. After a careful review of

the record (AR), the parties’ briefs, and the relevant authority, the Court finds

substantial evidence supports the ALJ’s decision. See 42 U.S.C. § 405(g).1




1     Citations to the parties’ pleadings and attached exhibits will refer to this
Court’s CM/ECF pagination. Citations to the AR will refer to its original
pagination.
       Case 5:20-cv-00103-SM Document 21 Filed 10/20/20 Page 2 of 10




I.    Administrative determination.

      A.    Disability standard.

      The Social Security Act defines “disability” as the “inability to engage in

any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less

than 12 months.” 42 U.S.C. § 423(d)(1)(A). “This twelve-month duration

requirement applies to the claimant’s inability to engage in any substantial

gainful activity, and not just [the claimant’s] underlying impairment.” Lax v.

Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007) (citing Barnhart v. Walton, 535

U.S. 212, 218-19 (2002)).

      B.    Burden of proof.

      Plaintiff “bears the burden of establishing a disability” and of “ma[king]

a prima facie showing that [s]he can no longer engage in h[er] prior work

activity.” Turner v. Heckler, 754 F.2d 326, 328 (10th Cir. 1985). If Plaintiff

makes that prima facie showing, the burden of proof then shifts to the

Commissioner to show Plaintiff retains the capacity to perform a different type

of work and that such a specific type of job exists in the national economy.




                                       2
       Case 5:20-cv-00103-SM Document 21 Filed 10/20/20 Page 3 of 10




      C.    Relevant findings.

            1.    Administrative Law Judge’s findings.

      Plaintiff previously sought judicial review of an ALJ’s denial of benefits,

and this Court reversed and remanded for further proceedings. AR 488-501.

The ALJ assigned to Plaintiff’s case applied the standard regulatory analysis

to decide whether Plaintiff was disabled during the relevant timeframe. Id. at

438-445; see 20 C.F.R. § 404.1520(a)(4); see also Wall v. Astrue, 561 F.3d 1048,

1052 (10th Cir. 2009) (describing the five-step process). In its March 2019

decision, the ALJ found Plaintiff:

      (1)   had not engaged in substantial gainful activity since her
            amended alleged onset date, July 12, 2012, through her date
            of last insured, September 30, 2014;

      (2)   had severe medically determinable impairments of epilepsy
            and a history of surgical resection of brain tumors causing
            late effects of injuries to the nervous system;

      (3)   had no impairment or combination of impairments that met
            or medically equaled the severity of a listed impairment;

      (4)   had the physical residual functional capacity (RFC)2 to
            perform a limited range of light work as defined in 20 C.F.R.
            § 404.1567(b): in that she can lift up to 10 pounds frequently
            and up to 20 pounds occasionally; sit for at least 6 hours
            during an 8-hour workday; and stand/walk for up to 30
            minutes at a time for a total of 6 hours during an 8-hour
            workday; can perform no more than frequent handling,

2     RFC “is the most [a claimant] can still do despite [a claimant’s]
limitations.” 20 C.F.R. § 404.1545(a)(1).

                                       3
       Case 5:20-cv-00103-SM Document 21 Filed 10/20/20 Page 4 of 10




            fingering, or feeling; she must avoid exposure to
            temperature extremes, hazards, heights, and machinery;
            and she is limited to simple and detailed tasks and
            instructions with no more than occasional public contact;

      (5)   was unable to perform any past relevant work;

      (6)   could perform jobs that exist in significant numbers in the
            national economy; namely, general office clerk, mail sorter,
            and bench assembler; and thus

      (7)   had not been under a disability from July 12, 2012, the
            amended alleged onset date, through September 30, 2014,
            the last date insured.

See AR 438-445.

            2.    Appeals Council’s findings.

      The Social Security Administration’s Appeals Council denied Plaintiff’s

request for review, see id. at 427-430, making the ALJ’s decision “the

Commissioner’s final decision for [judicial] review.” Krauser v. Astrue, 638

F.3d 1324, 1327 (10th Cir. 2011).

II.   Judicial review of the Commissioner’s final decision.

      A.    Review standard.

      The Court reviews the Commissioner’s final decision to determine

“whether substantial evidence supports the factual findings and whether the

ALJ applied the correct legal standards.” Allman v. Colvin, 813 F.3d 1326,

1330 (10th Cir. 2016). Substantial evidence is “more than a scintilla, but less



                                      4
       Case 5:20-cv-00103-SM Document 21 Filed 10/20/20 Page 5 of 10




than a preponderance.” Lax, 489 F.3d at 1084; see also Biestek v. Berryhill,

139 S. Ct. 1148, 1154 (2019) (“It means—and means only—such relevant

evidence as a reasonable mind might accept as adequate to support a

conclusion.”) (internal quotation marks and citation omitted). A decision is not

based on substantial evidence “if it is overwhelmed by other evidence in the

record.” Wall, 561 F.3d at 1052 (citation omitted). The Court will “neither

reweigh the evidence nor substitute [its] judgment for that of the agency.”

Newbold v. Colvin, 718 F.3d 1257, 1262 (10th Cir. 2013) (citation omitted).

      B.    Issue for judicial review.

      Plaintiff asserts the ALJ gave insufficient reasons for giving Dr.

Wallace’s opinion only “some weight.” Doc. 12, at 4-10. Dr. Wallace’s July 30,

2013 mental consultative examination led her to opine:

       Ms. Gerfen has an exceptionally positive attitude and is able to
       enjoy interacting with others. She is incapable of writing,
       typing, remembering and relaying verbal messages on a
       consistent basis. Her cognitive deficits due to Dementia type
       symptoms make her very inconsistent in her ability to work.
       Her prognosis is very guarded and it is unlikely that her current
       condition will improve over the next 12 months.

 AR 352.

      Dr. Wallace stated the following as to Plaintiff’s mental status:

      Speech was normal in rate, volume, fluency and effectiveness at
      the time of the interview. Her thought processes appeared to be
      relevant, logical, well-connected, and goal directed. There were

                                       5
          Case 5:20-cv-00103-SM Document 21 Filed 10/20/20 Page 6 of 10




        no signs of circumstantial, tangential, or other peculiar thought
        processes. Thought content was all normal. There were no
        observations of delusional ideas or obsessive thinking. Suicidal
        ideation is denied at this time. She states that she did see purple
        elephants, and strange purple things at one time as
        hallucinations brought on by particular drug she was given for
        pain. However, the hallucinations went away immediately
        following the cessation of this drug. She has never had any other
        perceptual abnormalities. Her mood was happy and she was
        cheerful, laughing, and engaging. Her affect was appropriate.

    Id. at 351 (emphasis added). Dr. Wallace found the following as to

    Plaintiff’s sensorium and cognition:

        She was administered the Montreal Cognitive Assessment
        (MoCA).3 In the executive functioning and visual spatial
        category she received all of the possible points for drawing a line
        alternating between numbers and letters, copying a cube, and
        correctly drawing the contour, numbers, and hands of a clock.
        She also received the maximum number of points in naming
        category. In memory she was able to recall 4 out of 5 words on
        the first trial and 5 out of 5 of the same words on the second trial.
        For attention she was able to quickly and easily repeat five digits
        forward, three digits backwards, and tap her hands to the letter
        A. However when it came to the serial seven subtraction
        exercise she replied 93, 85, 76, 68, and 51. This received a score
        of 1 of 3 points. She stated that she was horrible at math now.
        Because of the 2 points missed in this her overall attention score
        was 4 out of 6 possible points. She was able to easily and
        efficiently answer similarly questions and scored the maximum
        number of points for abstract thinking. She was also oriented
        fully to the day, date, month, year, place, and city.

    Id. (emphasis added).


3       See https://www.mocatest.org/about/ (last visited September 30, 2020).

                                           6
           Case 5:20-cv-00103-SM Document 21 Filed 10/20/20 Page 7 of 10




      As to the areas of deficits, Dr. Wallace explained:

       She had two areas of deficits. In delayed recall she was only able
       to name 3 out of 5 words after a five-minute delay. Instead of
       saying “Daisy” she said the word “Monkey”. Given categorical
       cues she did quickly remember a fourth and eventually a fifth
       word. She scored 3 out of 5 points possible in delayed recall. Her
       biggest area of deficit was in the language category. She was
       not able to repeat either of the two sentences as they were
       spoken to her and could not come up with 11 words starting with
       the letter F in 1 minute. She only came up with five words and
       repeated two of these. She scored 0 out of 3 points in the
       language category. Her overall score on the MoCA was 23 out of
       30 with 26 and above being considered the average range of
       functioning.
Id. 352.
      Dr. Wallace also opined Plaintiff’s

      fund of information is high and consistent with her educational
      background. However, there are times that the information is not
      assessable to her because of her dementia type symptoms. She is
      estimated to be functioning in the above average range of
      intellectual capabilities. This also is impacted at times by all of
      the dementia. She is capable of good judgment and insight.
Id.
      Plaintiff argues the ALJ “played doctor” when he relied on his

interpretation of Plaintiff’s MoCA score and his suggestion Dr. Wallace’s

opinion is inconsistent with her own findings. Doc. 12, at 5-6. She also

maintains that the ALJ improperly discounted Dr. Wallace’s opinion when he

noted she met with Plaintiff only once. Id. at 7-8. Finally, Plaintiff objects to

then-Magistrate Judge Jones’s “attempt to shore up the ALJ’s weighing of this


                                        7
        Case 5:20-cv-00103-SM Document 21 Filed 10/20/20 Page 8 of 10




opinion.” Id. at 8-9.

      In granting the opinion “some weight,” the ALJ reasoned:

      While Dr. Wallace did find that the claimant has a cognitive
      disorder, her limitations are not consistent with the findings in her
      own examination, which showed that the claimant was only
      slightly below average. Further, Dr. Wallace only met with the
      claimant one time and therefore was unable to get a longitudinal
      understanding of the claimant’s limitations.

AR 443.

      One other medical source opined as to Plaintiff’s mental-health

functioning, State agency psychologist KDM, PhD. Id. at 69-71, 74-76. The

Commissioner notes Dr. KDM stated the record showed “[n]o mental health

treatment.” Doc. 20, at 4 (quoting AR 70-71). Dr. Wallace similarly noted

Plaintiff “ha[d] never received any inpatient treatment or counseling for

psychiatric reasons,” and had never received any mental-health medications.

AR 350. Dr. KDM reviewed Dr. Wallace’s findings and conclusions. Id. at 70-

71.   Dr. KDM found Plaintiff to be moderately limited in her ability to

understand, remember, and carry out detailed instructions, to interact

appropriately with the general public, and to respond appropriately to change

in the work setting. Id. at 74-76. In all other areas, Dr. KDM found Plaintiff

“not significantly limited.” Id.




                                       8
        Case 5:20-cv-00103-SM Document 21 Filed 10/20/20 Page 9 of 10




      To the extent Plaintiff argues the ALJ “played doctor,” by determining

her MoCA examination was “only slightly below average,” to reject some of Dr.

Wallace’s more severe limitations, the Court disagrees. Doc. 12, at 6. The ALJ

found Dr. Wallace’s opinion internally inconsistent. AR 443. The ALJ looked

at the entire opinion and also considered Dr. KDM’s findings. The Court will

not reweigh the evidence. See Wall, 561 F.3d at 1052.

      The ALJ also noted Dr. Wallace met with Plaintiff only one time, but this

was not the only reason for discounting her opinion. AR 443. Plaintiff objects

to the ALJ’s reliance upon Dr. KDM, who did not examine Plaintiff. Doc. 12,

at 7. Again, in doing so, the ALJ noted Dr. KDM’s conclusion was consistent

with the record as a whole, entitling it to great weight. AR 443.

      The Commissioner maintains that the ALJ relied on valid reasons,

supported by substantial evidence, for discounting Dr. Wallace’s opinion. Doc.

20, at 8-9. In short, the Commissioner urges the Court to affirm the ALJ’s

decision because the ALJ gave valid reasons grounded in substantial evidence

for discounting Dr. Wallace’s opinion. The Court agrees. This Court cannot

reweigh the evidence in such circumstances. See Newbold v. Colvin, 718 F.3d

1257, 1262 (10th Cir. 2013) (noting the court will “neither reweigh the evidence

nor substitute [its] judgment for that of the agency”).



                                       9
        Case 5:20-cv-00103-SM Document 21 Filed 10/20/20 Page 10 of 10




       Finally, Plaintiff argues Judge Jones played doctor when he reviewed

Dr. Wallace’s opinion in Plaintiff’s previous appeal. Doc. 12, at 9; AR. 496-97.

Judge Jones reversed and remanded this action on other grounds, and this

Court reviews the final decision of the ALJ that is before it, not an earlier

appeal.

III.   Conclusion.

       Based on the above, the Court AFFIRMS the Commissioner’s decision.

       ENTERED this 20th day of October, 2020.




                                      10
